Case 3:21-cv-00021-L-LL Document 1-2 Filed 01/06/21 PageID.7 Page 1 of 6




                  EXHIBIT A
 TO THE NOTICE OF REMOVAL OF ACTION
   UNDER 28 U.S.C. § 1441(b) (DIVERSITY)




                  EXHIBIT A
             Case 3:21-cv-00021-L-LL Document 1-2 Filed 01/06/21 PageID.8 Page 2 of 6


                                                                                                                                   PLD-P1-001
  ATTORNEY OR PARTY VVITHOUT ATTORNEY (Name, State Bar number, and address):                                   FOR COURT USE ONLY
— Barry Pastemack, Esq. SBN 134996
  Law Office of Barry Pastemack
  1230 Columbia Street, Ste. 540
  San Diego, CA 92101
      TELEPHONE NO: 619-230-1007                               FAX NO.(Optional):   619-230-1033     ELECTRONICALLY FILED
                                                                                                       Superior Court of California,
  E-MAIL ADDRESS (Optional):
                                                                                                          County of San Diego
                        Plaintiff, Kurt Kluey, an individual
      ATTORNEY FOR (Namel):
                                                                                                         1210112020 at 12:26:36 PM
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Diego
                                                                                                         Clerk of the Superior Court
      STREET ADDRESS: 325 South Melrose Drive
                                                                                                   By Gregory Homick,Deputy Clerk
      MAILING ADDRESS: 325 South Melrose Drive

     CITY AND ZIP CODE: Vista, CA 92081

         BRANCH NAME: North Division

          PLAINTIFF: Kurt Kluey, an individual


            DEFENDANT:          Costco Wholesale Corporation

             20,
  1 1 DOES 1 TO
  =                     inclusive
  COMPLAINT—Personal Injury, Property Damage, Wrongful Death
     F—J AMENDED(Number):
  Type (check all that apply):
-
I 1 MOTOR VEHICLE -    I 7 OTHER (specify): General Negligence
   I i Property Damage    r--1 Wrongful Death
   1 7 Personal Injury    -
                          I I Other Damages (specify): Premises Liabilit
  Jwisdiction (check all that apply):                                                              CASE NUMBER:
 F-1 ACTION IS A LIMITED CIVIL CASE
    Amount demanded - 1 1 does not exceed $10,000
                      FT exceeds $10,000, but does not exceed $25,000                              37-2020-00044753- C U-P 0- N C
 ni ACTION IS AN UNLIMITED CIVIL CASE(exceeds $25,000)
 El ACTION IS RECLASSIFIED by this amended complaint
         EJ from limited to unlimited
         Ti from unlimited to limited
1. Plaintiff(name or names):          Kurt Kluey
    alleges causes of action against defendant(name or names):
    Costco Wholesale Corporation
2. This pleading, including attachments and exhibits, consists of the following number of pages:     5
3. Each plaintiff named above is a competent adult
   a.    r---1
            except plaintiff(name):
            (1)       a corporation qualified to do business in California
            (2)       anmuinno
                             inrcor_rporai ta
                                            edna
                                               edntuitity (describe):
            (3) EJ    a public   entity   (describe):
                 (4) I=
                        (a) r—j for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                        (b) I i other (specify):
                 (5) E-1 other (specify):
    b.   El except plaintiff(name):
           (1) F-1 a corporation qualified to do business in California
           (2) 11 an unincorporated entity (describe):
                 (3) 1 1 a public entity (describe):
                 (4) I—I a minor ri an adult
                        (a) -I    1 for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                        (b)         other (specify):
                 (5) El other (specify):

            Information about additional plaintiffs who are not competent adults is shown in Attachment 3.                                 Page 1.of 3
 Form Approved for Optional Use
   Judicial Council of California
                                                      COMPLAINT—Personal Injury, Property                             Code of Civil Procedure,§ 425.12
                                                                                                                                   www.courtinfo.ca.gov
PLD-PI-001 [Rev. January 1,2007]                           Damage, Wrongful Death
             Case 3:21-cv-00021-L-LL Document 1-2 Filed 01/06/21 PageID.9 Page 3 of 6


                                                                                                                                 PLD-PI-001
   SHORT TITLE:                                                                                    CASE NUMBER:

     Kluey v. Costco Wholesale Corporation

4.          1 Plaintiff(name):
             is doing business under the fictitious name (specify):

        and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
   a. I= except defendant(name): Costco Wholesale                        c. F.--1 except defendant(name):
          (1) -1 1 a business organization, form unknown                         (1)    a business organization, form unknown
          (2)-1    1 a corporation                                               (2) ED a corporation
          (3) E1 an unincorporated entity (describe):                            (3) EJ an unincorporated entity (describe):

              • (4) -
                    1 1 a public entity (describe):                              (4) -
                                                                                     1 1 a public entity (describe):

                (5) El other (specify):                                          (5)= other (specify):




     b. -
        1 1 except defendant(name):                                      d. -
                                                                            1 1 except defendant (name):
           (1)       a business organization, form unknown                     (1)       a business organization, form unknown
           (2) EJ a corporation                                                (2) Eli a corporation
           (3)       an unincorporated entity (describe):                      (3) Ell an unincorporated entity (describe):

                (4)           a public entity (describe):                        (4) -
                                                                                     1 1 a public entity (describe):

                (5)=other (specify):                                             (5) I    i other (specify):


      r-i Information about additional defendants who are not natural persons is contained in Attachment 5.
6.     The true names of defendants sued as Does are unknown to plaintiff.
       a.   I—I     Doe defendants (specify Doe numbers): 1-20, inclusive                 were the agents or employees of other
                    named defendants and acted within the scope of that agency or employment.
     b. [—I Doe defendants (specify Doe numbers): 1-20, inclusive                    are persons whose capacities are unknown to
              plaintiff.
7. -
   1     1 Defendants who are joined under Code of Civil Procedure section 382 are (names):




8.     This court is the proper court because
                 at least one defendant now resides in its jurisdictional area.
       b. -
          1    1 the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
       c. -
          1    1 injury to person or damage to personal property occurred in its jurisdictional area.
       d. -
          1    1 other (specify):




9. -
   1   1 Plaintiff is required to comply with a claims statute, and
    a. -
       I   1 has complied with applicable claims statutes, or
    b. ni is excused from complying because (specify):




PLO-PI-001 [Rev. January 1,2007)                     COMPLAINT—Personal Injury, Property                                              Page 2 of 3

                                                          Damage, Wrongful Death
            Case 3:21-cv-00021-L-LL Document 1-2 Filed 01/06/21 PageID.10 Page 4 of 6


                                                                                                                                 PLD-PI-001
  SHORT TITLE:                                                                                   CASE NUMBER:


   Kluey v. Costco Wholesale Corporation

 10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
     causes of action attached):
     a. 1--7 M• otor Vehicle
      b. FT General Negligence
     c. 1 -1 Intentional Tort
     d.        Products Liability
     e. ni P• remises Liability
     f. -I   1 Other (specify):




 11. Plaintiff has suffered
     a. [—I w• age loss
     b. F-1 loss of use of property
     c. FT h• ospital and medical expenses
     d. 1 i general damage
     e. -1 ]p• roperty damage
     f. -1    1 loss of earning capacity
     9. 1= other damage (specify):




12. -
    1 1 The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
     a. -
        1 1 listed in Attachment 12.
     b.     as follows:




13. The relief sought in this complaint is within the jurisdiction of this court.



14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
    a. (1) ni c• ompensatory damages
       (2) F-1 punitive damages
        The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
       (1) I—I a• ccording to proof
       (2)        in the amount of: $

15. 1        1 The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):
                GN-1; Prem. L-1; Prem. L-2; Prem, L-5


Deje:     12/7/2020

Barry Pasternack, Esq.
                               (TYPE OR PRINT NAME)                                       (SIGNATURE OF PLAINTIFF OR ATTORNEY)

PLO-PI-001 [Rev. January 1, 2007)                     COMPLAINT—Personal Injury, Property                                            Page 3 of 3

                                                           Damage, Wrongful Death
           Case 3:21-cv-00021-L-LL Document 1-2 Filed 01/06/21 PageID.11 Page 5 of 6


                                                                                                                                 PLD-PI-001(2)
                                                                                                   CASE NUMBER:
   SHORT TITLE:
   Kluey v. Costco Wholesale Corporation


                        FIRST                    CAUSE OF ACTION—General Negligence                                        Page              4
                          (number)

           ATTACHMENT TO               El     Complaint -
                                                        I 1 Cross Complaint

         (Use a separate cause of action form for each cause of action.)

           GN-1. Plaintiff(name):         Kurt Kluey, an individual

                      alleges that defendant (name):    Costco Wholesale Corporation



                                 1=Z:l Does         1         to 20, inclusive

                      was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                      negligently caused the damage to plaintiff
                      on (date):      5/18/2020
                      at (place):     Costco Wholesale, 1755 Hacienda Drive, Vista, CA 92081
                    (description of reasons for liability):

                      On the date of incident, plaintiff was a patron of Costco Wholesale at the above address, which
                      was owned, managed and maintained by defendant. Plaintiff sustained serious injuries when he
                      slipped and fell on the A/C water that was leaking from the A/C vent in the cooler produce
                      section he was walking in. Plaintiff turned around clockwise before he fell at the exit because of
                      the presence of the leaked water on the floor.

                      Plaintiff contends that defendant negligently managed and maintained the store, which created a
                      risk of injury to patrons such as plaintiff. Plaintiff further contends that no warnings of any kind
                      were present near the conditions in the store to warn plaintiff. Defendant's failure to manage and
                      maintain the condition of the store was the actual and proximate cause of plaintiffs injuries.




                                                                                                                                            Page 1 of 1
  Form Approved for Optional Use                                                                                          Code of Civil Procedure 425.12
    Judicial Council of California              CAUSE OF ACTION—General Negligence                                                  www.courtinfo.ca.gov
PLD-PI-001(2)[Rev. January 1, 2007]
            Case 3:21-cv-00021-L-LL Document 1-2 Filed 01/06/21 PageID.12 Page 6 of 6


                                                                                                                                         PLD-PI-001(4)
                                                                                                       CASE NUMBER:
  SHORT TITLE:
  Kluey v. Costco Wholesale Corporation

                      SECOND                       CAUSE OF ACTION—Premises Liability                                          Page              5
                       (number)
          ATTACHMENT TO      fli Complaint          Ti Cross - Complaint
        (Use a separate cause of action form for each cause of action.)

         Prem.L-1. Plaintiff(name): Kurt Kluey, an individual
                     alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                     On (date): 5/18/2020                               plaintiff was injured on the following premises in the following
                          fashion (description of premises and circumstances of injury):
                            On the date of incident, plaintiff was a patron of Costco Wholesale at 1755 Hacienda Drive,
                            Vista, CA 92081, which was owned, managed and maintained by defendant. Plaintiff sustained
                            serious injuries when he slipped and fell on the A/C water that was leaking from the A/C vent
                            in the cooler produce section he was walking in. Plaintiff turned around clockwise before he
                            fell at the exit because of the presence of the leaked water on the floor.


         Prem.L-2.           =
                             I Count One—Negligence The defendants who negligently owned, maintained, managed and
                               operated the described premises were (names):
                                      Costco Wholesale Corporation

                                            Does          1          to    20, inclusive
         Prem.L-3.                    Count Two—Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully
                                      or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                     (names):



                                     EJ     Does                     to
                                     Plaintiff, a recreational user, was         an invited guest I= a paying guest.
         Prem.L-4.           -
                             I 1 Count Three—Dangerous Condition of Public Property The defendants who owned public property
                                     on which a dangerous condition existed were (names):



                                              TiDoes                        to
                                     a.    The defendant public entity had          actual           constructive notice of the existence of the
                                           dangerous condition in sufficient time prior to the injury to have corrected it.
                                     b. ni The condition was created by employees of the defendant public entity.
         Prem.L-5. a. -
                      I 1 Allegations about Other Defendants The defendants who were the agents and employees of the
                          other defendants and acted within the scope of the agency were (names):



                                            Does          1         to     20,inclusive
                        b            The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                     F-1 described in attachment Prem.L-5.b fl 1 as follows (names):


                                                                                                                                                   Page 1 of 1
  F,
   ,
   ,rm Approved for Optional Use
    Judicial Council of California
                                                   CAUSE OF ACTION—Premises Liability                                         Code of Civil Procedure,§ 425.12
                                                                                                                                           www.courtinfo.ca.gov
PLD-PI-001(4)[Rev. January 1,2007)
